                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF NEW YORK

JOCELYN PETTENATO, JILL LAW,
ANITRA STEWART, AND ALL OTHERS
SIMILARLY SITUATED,

         Plaintiffs,
                                                            Civil Action No. 1:19-cv-01646-JPO-BCM
v.

BEACON HEALTH OPTIONS, INC.,
BEACON HEALTH STRATEGIES LLC,
AND VALUEOPTIONS FEDERAL
SERVICES, INC.

         Defendants.


                PLAINTIFFS’ UNOPPOSED MOTION AND ORDER ON THE
               DISMISSAL OF PLAINTIFFS JOCELYN PETTENATO, ANITRA
            STEWART, BONNIE WALTON, AMANI MUNGO, JENNIFER JIMENEZ
                             AND MICHELE CINKEWICZ

            Plaintiffs, by and through their counsel, pursuant to Federal Rule of Civil Procedure

     41(a)(2) request that the Court enter an Order dismissing Plaintiffs Jocelyn Pettenato, Anitra

     Stewart, Bonnie Walton, Amani Mungo, Jennifer Jimenez, and Michele Cinkewicz from this

     Action. In further support of this Unopposed Motion, Plaintiffs state as follows:
            1.         Plaintiffs filed the Complaint on February 21, 2019. Dkt. 1.

            2.         Plaintiffs filed a First Amended Complaint on May 2, 2019. Dkt. 20.

            3.         Plaintiff Jocelyn Pettenato now wishes to dismiss all her claims against all

     Defendants with prejudice.

            4.         Plaintiffs Anitra Stewart, Bonnie Walton, Amani Mungo, Jennifer Jimenez, and

     Michele Cinkewicz now wish to dismiss their claims against all Defendants without prejudice.

            5.         Defendants do not oppose the entry of an order dismissing Plaintiff Jocelyn

     Pettenato with prejudice




                                                        1
      6.      Defendants do not oppose the entry of an order dismissing Plaintiffs Anitra Stewart,

Bonnie Walton, Amani Mungo, Jennifer Jimenez, and Michele Cinkewicz without prejudice.

      NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

      (a) Plaintiff Jocelyn Pettenato’s claims are dismissed with prejudice;

      (b) Plaintiffs Anitra Stewart, Bonnie Walton, Amani Mungo, Jennifer Jimenez, and

           Michele Cinkewicz’s claims are dismissed without prejudice;

      (c) All other Plaintiffs’ claims are unaffected by this Order.

Date: December 9, 2019

                                                    Respectfully submitted,

 By: /s/ Maureen A. Salas

 WERMAN SALAS P.C
 Douglas M. Werman, pro hac vice
 dwerman@flsalaw.com
 Maureen A. Salas, pro hac vice
 msalas@flsalaw.com
 77 West Washington St., Suite 1402
 Chicago, IL 60602
 (312) 419-1008

 THE HEDGPETH LAW FIRM, PC
 Travis M. Hedgpeth, pro hac vice
 travis@hedgpethlaw.com
 3050 Post Oak Bldv., Suite 510
 Houston, Texas 77056

 SIEGEL LAW GROUP PLLC
 Jack Siegel, pro hac vice
 jack@siegellawgroup.biz
 2820 McKinnon, Suite 5009
 Dallas, Texas 75201

 THE SATTIRAJU LAW FIRM P.C.
 Ravi Sattiraju
 rsattiraju@sattirajulawfirm.com
 116 Village Bldv.#200
 Princeton, NJ 08540



                                                2
        Attorneys for Plaintiffs



Dated: December 16, 2019                 SO ORDERED
       New York, New York


                                    HON. PAUL OETKEN
                                   United States District Judge




                                                3
